Citation Nr: 1101086	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  03-24 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
impaired vision in the right eye (right eye disability).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and an observer


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Veteran participated in a videoconference hearing with the 
undersigned Veterans Law Judge in February 2007.  A transcript is 
of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Upon preliminary review of the evidence of record, the Board 
finds that further development is necessary.  The Board 
acknowledges that the Veteran's claim was previously remanded in 
April 2007, September 2008, and July 2009, but finds that under 
the circumstances another remand is required.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

In the September 2009 remand, the Board requested that the RO/AMC 
follow the three-step analysis pursuant to Thun v. Peake, 22 Vet. 
App. 111 (2008) in determining whether to refer the Veteran's 
claim to the Director of Compensation and Pension for 
extraschedular review.  In a November 2009 memorandum, the AMC 
attempted to indicate that the requirements of Thun were met and 
the Veteran's claim should be referred to the Director of 
Compensation and Pension for extraschedular consideration.  In a 
subsequent response from the Director of Compensation and 
Pension, he indicated that he was unable to make a determination 
for an extraschedular evaluation because the AMC did not include 
the three-step analysis under Thun as directed by the Board in 
its July 2009 remand.  He stated that if the AMC completed the 
three-step analysis and found the rating schedule to be 
inadequate to rate the Veteran's right eye disability, it could 
again be referred to the Compensation and Pension Service for 
extraschedular consideration.  

Again, the RO/AMC was directed to make a specific determination 
as to whether referral of the claim to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, for 
consideration of whether "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities" 
was warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); VAOPGCPREC 6- 
96; Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996).  In reviewing the record, the Board 
notes that the development appears again to be incomplete.  In a 
written brief presentation submitted by the Veteran's 
representative in November 2010, it was noted that the record 
reflected that the AMC failed to specifically determine the 
extraschedular effect of the Veteran's right eye disability.  

Further, it appears as though the AMC in its November 2009 
memorandum attempted to indicate that the Veteran's right eye 
disability was of such a nature to warrant extraschedular 
consideration, but they did not complete the requisite analysis 
prior to submitting it to the Director of Compensation and 
Pension.  In contrast, in the July 2010 and October 2010 
Supplemental Statements of the Case (SSOC), the AMC appeared to 
generally dismiss any information that would appear to show the 
severity of the Veteran's right eye disability would warrant 
extraschedular consideration.  This appears to be contradictory 
to the November 2009 memorandum sent to the Compensation and 
Pension service.  

Based upon the conflicting November 2009 memorandum and the July 
2010 and October 2010 SSOCs, the Board finds that the remand 
instructions were not adequately completed.  Therefore, in order 
to comply with the July 2009 remand, the claim must be remanded 
to complete the three-step analysis in Thun and determine whether 
to refer this claim to the Compensation and Pension Service for 
extraschedular review.  Remand instructions are neither optional 
nor discretionary, and full compliance is required.  Stegall v. 
West, 11 Vet. App. 268 (1998).


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should review whether the 
Veteran's claim for a rating higher than 10 
percent for visual impairment of the right 
eye should be referred to the Under Secretary 
for Benefits or the Director, Compensation 
and Pension Service, for consideration of an 
extraschedular evaluation.  All evidence of 
record should be reviewed, including the 
complete copy of the February 2008 and 
September 2010 examination reports.  In this 
determination, the RO/AMC is requested to 
specifically use the three-step analysis, 
either in any referral memorandum to the 
Compensation and Pension Service or in a SSOC 
set forth in Thun v. Peake, 22 Vet. App. 111 
(2008), as follows:

Step 1- Compare the level of severity and 
symptomatology of the right eye keratitis, 
status post penetrating keratoplasty, with 
the established criteria found in the rating 
schedule for that disability.  If the 
criteria reasonably describe the claimant's 
disability level and symptomatology, 
including the lack of stereopsis (depth 
perception), slow tracking, and glare 
problems, then the assigned schedular 
evaluation is adequate, and no referral is 
required.

Step 2- If the schedular evaluation does not 
contemplate the claimant's level of 
disability and symptomatology and is found 
inadequate, the RO must determine whether the 
claimant's exceptional disability picture 
exhibits other related factors such as those 
identified by the regulation as "governing 
norms," including "marked interference with 
employment" or and "frequent periods of 
hospitalization." (The Court, in Thun, noted 
that extraschedular consideration may be 
warranted for disabilities that present a 
loss of earning capacity that is less severe 
than one where the veteran is totally 
unemployable).

Step 3- If the rating schedule is inadequate 
to evaluate a claimant's disability picture 
and that picture has related factors such as 
marked interference with employment or 
frequent periods of hospitalization, then the 
case must be referred to the Under Secretary 
for Benefits or the Director of the 
Compensation and Pension Service for a 
determination of whether the claimant's 
disability picture warrants the assignment of 
an extraschedular rating.

3.  If, after the foregoing analysis, the 
decision is less than a full grant of 
benefits, furnish the Veteran and his 
representative with an appropriate SSOC, and 
provide an opportunity for response, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  

_________________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

